Case: 12-14242      Date Filed: 06/13/2013      Page: 1 of 2


                                                                    [DO NOT PUBLISH]



                 IN THE UNITED STATES COURT OF APPEALS

                           FOR THE ELEVENTH CIRCUIT
                             ________________________

                                    No. 12-14242
                              ________________________

                         D.C. Docket No. 1:10-cv-23548-MGC



HUMBERTO REYES,

                            Plaintiff - Appellant,

versus

AQUA LIFE CORP.,

                            Defendant - Appellee.

                              ________________________

                     Appeal from the United States District Court
                         for the Southern District of Florida
                           ________________________

                                      (June 13, 2013)

Before BARKETT and MARCUS, Circuit Judges, and CONWAY, * District Judge.

PER CURIAM:


*
 Honorable Anne C. Conway, Chief Judge, United States District Court for the Middle District
of Florida, sitting by designation.
              Case: 12-14242     Date Filed: 06/13/2013   Page: 2 of 2


      Humberto Reyes appeals the district court’s order granting judgment as a

matter of law in favor of Appellee Aqua Life Corp. A de novo review of the record

leads us to conclude that Reyes’ testimony created a material dispute as to which

truck Reyes primarily drove in the course of his employment with Aqua Life and

how much each truck weighed. Viewing the evidence in a light most favorable to

Reyes, it was improper to grant judgment as a matter of law when a reasonable

jury could have decided in his favor on this issue.

      Accordingly, we REVERSE and REMAND for further proceedings

consistent with this opinion.




                                          2